


110 HR 7210 IH: Michael Jon Newkirk Transportation

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7210
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to establish
		  national standards for State safety inspections of motor vehicles, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Michael Jon Newkirk Transportation
			 Safety Enhancement Act of 2008.
		2.State safety
			 inspections of motor vehicles
			(a)In
			 generalChapter I of title
			 23, United States Code, is amended by adding at the end the following:
				
					167.State safety
				inspections of motor vehicles
						(a)Withholding of
				apportionments for noncompliance
							(1)Fiscal year
				2011On October 1, 2010, the Secretary shall withhold 5 percent
				of the amount required to be apportioned to a State on that date under each of
				paragraphs (1), (3), and (4) of section 104(b) if the State does not meet the
				requirements of paragraph (3) on that date.
							(2)ThereafterOn
				October 1, 2011, and on the first day of each fiscal year thereafter, the
				Secretary shall withhold 10 percent of the amount required to be apportioned to
				a State on that date under each of paragraphs (1), (3), and (4) of section
				104(b) if the State does not meet the requirements of paragraph (3) on that
				date.
							(3)RequirementA State meets the requirements of this
				paragraph if the State has enacted and is enforcing a law that requires the
				owner of a motor vehicle (as such term is defined in section 154(a)) registered
				in the State to present the vehicle for inspection on an annual basis to ensure
				that the vehicle meets or exceeds motor vehicle safety standards to be
				established by the State. At a minimum, such standards shall ensure that the
				seatbelts and speedometer installed in the vehicle are operable.
							(b)Apportionment of
				withheld funds after compliance
							(1)Period of
				availability of withheld funds
								(A)Funds withheld
				on or before September 30, 2012Any funds withheld under
				subsection (a) from apportionment to any State on or before September 30, 2012,
				shall remain available until the end of the third fiscal year following the
				fiscal year for which the funds are authorized to be appropriated.
								(B)Funds withheld
				after September 30, 2012No funds withheld under this section
				from apportionment to any State after September 30, 2012, shall be available
				for apportionment to the State.
								(2)ApportionmentIf, before the last day of the period for
				which funds withheld under subsection (a) from apportionment are to remain
				available for apportionment to a State under paragraph (1), the State meets the
				requirement of subsection (a)(3), the Secretary shall, on the first day on
				which the State meets the requirement, apportion to the State the funds
				withheld under subsection (a) that remain available for apportionment to the
				State.
							(3)Period of
				availability of subsequently apportioned fundsAny funds apportioned pursuant to paragraph
				(2) shall remain available for expenditure until the end of the third fiscal
				year following the fiscal year in which the funds are so apportioned. Sums not
				obligated at the end of that period shall lapse.
							(4)Effect of
				noncomplianceIf, at the end of the period for which funds
				withheld under subsection (a) from apportionment are available for
				apportionment to a State under paragraph (1), the State does not meet the
				requirement of subsection (a)(3), the funds shall
				lapse.
							.
			(b)Conforming
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						167. State safety inspections of motor
				vehicles.
					
					.
			
